        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 1 of 26




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

WADLEY CRUSHED STONE                        )
COMPANY, LLC,                               )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )         CASE NO. 3:17-CV-852-KFP
                                            )
POSITIVE STEP, INC., d/b/a                  )
1ST QUALITY EQUIPMENT                       )
COMPANY,                                    )
                                            )
       Defendant.                           )

                      MEMORANDUM OPINION AND ORDER

       Wadley Crushed Stone Company, LLC filed this lawsuit against Positive Step, Inc.,

d/b/a 1st Quality Equipment Company, asserting breach of contract claims arising from the

development and production of a granite rock plant. 1st Quality filed two motions for

summary judgment, one relating to Wadley’s claims (Doc. 103) and one relating to its own

counterclaim for unpaid invoices (Doc. 106). Wadley filed a response to both motions

(Doc. 113), 1st Quality filed a reply (Doc. 118), and both Wadley and 1st Quality filed

subsequent sur-replies (Docs. 122, 131). Upon consideration of both parties’ submissions

and the relevant law, both motions for summary judgment (Docs. 103, 106) are GRANTED

for the reasons that follow.

I.     PROCEDURAL HISTORY

       On November 15, 2017, Wadley filed suit against 1st Quality in the Circuit Court

for Randolph County, Alabama. Doc. 1-1. 1st Quality removed the case to this Court,
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 2 of 26




answered, and counterclaimed. Docs. 1, 7. Wadley then filed a First Amended Complaint

(Doc. 10), which 1st Quality answered (Doc. 13). The Court subsequently granted Wadley

leave to file a Second Amended Complaint (Doc. 33) and then a Third Amended Complaint

(Doc. 46). The Third Amended Complaint asserted breach of contract claims and a

misrepresentation claim against 1st Quality.

       1st Quality filed a Motion to Dismiss Plaintiff’s Third Amended Complaint (Doc.

49), arguing that (1) the breach of contract claims should be dismissed because they were

time-barred by the four-year statute of limitations under the Uniform Commercial Code

(“UCC”) and (2) the misrepresentation claim should be dismissed because it failed to

satisfy the specificity requirements for pleading fraud under the Federal Rules of Civil

Procedure. Wadley filed a response to the motion (Doc. 52), and it also filed a Conditional

Motion for Leave to Amend (Doc. 53) in the event the Court dismissed any of its claims in

the Third Amended Complaint.

       The Magistrate Judge previously assigned to this case granted both the Motion to

Dismiss and the Conditional Motion for Leave to Amend. Doc. 66. Regarding Wadley’s

breach of contract claims, the Magistrate Judge found that they were time-barred by the

UCC’s four-year statute of limitations. Id. at 6. He reasoned:

       [T]his case concerns the purchase and sale of a granite aggregate processing
       plant. Though not limited to the machinery, the parties’ commercial
       arrangement principally related to physical goods sold and delivered by [1st
       Quality]. Absent some countervailing circumstances, such arrangements are
       treated as the sale of goods subject to the dictates of Article 2 of the [UCC],
       even if ancillary services are provided and even though some of the goods
       delivered take on characteristics of fixtures.



                                               2
           Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 3 of 26




Id. The Magistrate Judge then noted that Wadley filed suit in November of 2017, more than

four years after the parties entered into their contract and the granite plant became

operational in 2012. Id. at 5. He further noted that, “[b]ased on the history of the pleadings,

the Court would not readily allow a further opportunity to amend” as to the statute of

limitations issue; however, the Court nevertheless gave Wadley “a final opportunity to

allege any additional facts it believes (consistent with the dictates of Rule 11, Fed. R. Civ.

P.) could avoid application of this statute of limitations.” Id. at 6.

          On November 14, 2018, Wadley filed its Fourth Amended Complaint, which is the

operative complaint in this action. Doc. 67. In its Fourth Amended Complaint, Wadley sues

1st Quality for breach of contract based on its failure to (1) provide a portable granite plant

that could produce 500 tons per hour (Count I) and (2) design and provide equipment for a

rail ballast loadout system that could load 2,000 tons of granite per hour (Count II). Id. at

15–18. 1st Quality filed a Motion to Dismiss Plaintiff’s Fourth Amended Complaint (Doc.

68), again arguing that the UCC’s four-year statute of limitations barred the breach of

contract claims.

          In its September 9, 2019 Memorandum Opinion and Order, the presiding Magistrate

Judge denied 1st Quality’s motion as to the breach of contract claims; “Taking as true the

facts alleged in the Fourth Amended Complaint and construing them in the light most

favorable to Plaintiff, as is required at this stage, it is plausible that the contract between

the parties is for services.” 1 Doc. 82 at 9–10 (emphasis in original). Thus, the Magistrate


1
    Magistrate Judge David A. Baker considered, and ultimately granted, 1st Quality’s Motion to Dismiss

                                                    3
         Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 4 of 26




Judge declined to find, as a matter of law and without further development of the record,

that Wadley’s breach of contract claims were time-barred under the UCC. 2 1st Quality

then answered the Fourth Amended Complaint and asserted a counterclaim against Wadley

for unpaid invoices, alleging that Wadley owes 1st Quality more than $100,000 for sold

and delivered equipment parts. Doc. 83. Wadley filed an answer to the counterclaim (Doc.

84), arguing that it is entitled to a set-off as to the unpaid invoices. Finally, on August 28,

2020, 1st Quality filed its two motions for summary judgment currently pending before the

Court.

II.      STANDARD OF REVIEW

         Under Rule 56 of the Federal Rules of Civil Procedure, a reviewing court must grant

a motion for “summary judgment if the movant shows that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “By its very terms, this standard provides that the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue

of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-248 (1986). “An

issue of fact is ‘genuine’ if the record as a whole could lead a reasonable trier of fact to



Plaintiff’s Third Amendment Complaint. See Doc. 66. This case was subsequently reassigned, and
Magistrate Judge Stephen M. Doyle considered 1st Quality’s Motion to Dismiss Plaintiff’s Fourth
Amended Complaint. See Doc. 82. Judge Doyle dismissed only the misrepresentation claim brought in the
Fourth Amended Complaint. Id.
2
 As will be discussed below, the applicable four-year statute of limitations applies to contracts wholly or
predominantly for the sale of goods but not to contracts wholly or predominantly for the rendition of
services. See, e.g., Ole Mexican Foods, Inc. v. Hanson Staple Co., 285 Ga. 288 (2009) (discussing
applicability of the UCC to “hybrid” contracts involving both goods and services).
                                                    4
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 5 of 26




find for the nonmoving party.” Redwing Carriers, Inc. v. Saraland Apartments, 94 F.3d

1489, 1496 (11th Cir. 1996) (quoting Anderson, 477 U.S. at 248). “An issue is ‘material’ if

it might affect the outcome of the case under the governing law.” Id.

       The party seeking summary judgment “always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

‘the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P.

56). The movant can meet this burden by presenting evidence showing there is no dispute

of material fact or by showing that the nonmoving party has failed to present evidence in

support of some element of his case on which he bears the ultimate burden of proof. Id. at

322–23.

       Once the movant has satisfied this burden, the nonmoving party must “go beyond

the pleadings and by her own affidavits, or by the ‘depositions, answers to interrogatories,

and admissions on file,’ designate ‘specific facts showing that there is a genuine issue for

trial.’” Id. at 324. In doing so, and to avoid summary judgment, the nonmovant “must do

more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The

parties must support their assertions “that a fact cannot be or is genuinely disputed” by

“citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations[], admissions,

interrogatory answers, or other materials” or by “showing that the materials cited do not
                                             5
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 6 of 26




establish the absence or presence of a genuine dispute, or that an adverse party cannot

produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A)–(B).

       If the nonmovant “fails to properly address another party’s assertion of fact as

required by Rule 56(c),” then the Court may “consider the fact undisputed for purposes of

the motion” and “grant summary judgment if the motion and supporting materials—

including the facts considered undisputed—show that the movant is entitled to it.” Fed. R.

Civ. P. 56(e)(2)–(3).

       “In reviewing whether the nonmoving party has met its burden, the [C]ourt must

stop short of weighing the evidence and making credibility determinations of the truth of

the matter.” Tipton v. Bergrohr GMBH-Siegen, 965 F.2d 994, 998-99 (11th Cir. 1992)

(citation omitted). “Instead, the evidence of the nonmovant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Id. at 999 (citations and internal

quotations omitted). However, “mere conclusions and unsupported factual allegations are

legally insufficient to defeat a summary judgment motion.” Ellis v. England, 432 F.3d

1321, 1326 (11th Cir. 2005) (citation omitted). Furthermore, “[a] mere ‘scintilla’ of

evidence supporting the opposing party’s position will not suffice; there must be enough

of a showing that the jury could reasonably find for that party.” Walker v. Darby, 911 F.2d

1573, 1577 (11th Cir. 1990); see also Anderson, 477 U.S. at 249–50 (“If the evidence [on

which the nonmoving party relies] is merely colorable, or is not significantly probative,

summary judgment may be granted.”) (internal citations omitted).




                                            6
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 7 of 26




III.   UNDISPUTED FACTS 3

       A.      The Parties

       Wadley is an Alabama corporation with its principal place of business in Randolph

County, Alabama. Doc. 113 at 4. Perry Donahoo served as Wadley’s managing member

during the startup phase of the company. Id. 1st Quality is a family-owned business in

Alpharetta, Georgia, which represents manufacturers in the sale of equipment used in the

aggregates industry; provides customer support and service in connection with those

equipment sales; and supplies parts for some crusher makes and models from its

warehouse. Doc. 104 at 10. Tom Curley serves as 1st Quality’s Chief Financial Officer and

Vice President. Id. Donahoo knew Curley because Curley previously sold equipment to

companies for whom Donahoo worked. Id.

        B.      The Initial Contract 4

       In 2009, Donahoo contacted Curley concerning a proposed granite plant. Doc. 104

at 10. Wadley wanted a plant with the capability of processing 500 tons per hour, and

Donahoo believed Curley had the expertise to shepherd the plant project from start to

finish. Doc. 113 at 6-7. Curley knew the specific output Donahoo and Wadley desired, and

Curley agrees that the primary reason Wadley began working with 1st Quality was to “get


3
 The following facts are derived from 1st Quality’s motions for summary judgment with attached exhibits
and Wadley’s response with attached exhibits. They are undisputed except where specifically noted.
4
  The parties entered into two contracts, first an Initial Contract and later a Modified Contract. The
circumstances surrounding both contracts are relevant to the Court’s analysis below; however, the issue
before the Court is solely the nature of the parties’ agreement at the time of, and as evidenced in, the
Modified Contract. See Samuels v. Cartledge, 227 Ga. 211 (1971) (“An existing contract is superseded and
discharged whenever the parties subsequently enter upon a valid and inconsistent agreement, completely
covering the subject matter which was embraced by the original contract.”) (citations omitted).
                                                   7
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 8 of 26




a 500 [Ton Per Hour] granite plant built.” Doc. 105-22 at 44. Over the following months,

Curley communicated with Donahoo and several equipment manufacturers, suppliers, and

contractors and ran Aggflow computer programs to size potential equipment for the plant.

Doc. 104 at 10.

       In May 2011, Curley consulted and subcontracted with engineers, contractors, and

other vendors to become a part of building the plant. Doc. 113 at 8. He and 1st Quality had

many questions regarding Wadley’s production requirements for the plant. Id. In June

2011, Curley met with Donahoo, project engineer Mark Bielski, and other individuals at

the proposed plant site. Doc. 104 at 11. They walked the site and discussed Donahoo’s

plans for the project and possible layouts and equipment for the plant. Id. Curley went to

the site because the site would affect his selection of the equipment needed for the plant.

Doc. 113 at 9. Curley acknowledges that, at that time, the goal was to “design a plant and

lay out a plant to process granite.” Doc. 105-22 at 19.

       1st Quality initially contacted Bielski to design the plant and provide engineering

support for the plant build-out. Doc. 113 at 9. On June 14, 2011, Bielski sent Donahoo

preliminary “general arrangement” drawings, which depicted the concept for the plant

layout recommended by 1st Quality. Id. Curley often acted as an intermediary between

Wadley and Bielski. Doc. 105-22 at 34. He worked with the engineers when they had

certain questions and gave them information necessary to complete engineering on the

project. Id. Curley would also go to vendors to find equipment for the plant. Id. at 21.

Curley does not dispute that he spent time selecting equipment to meet the specific needs

of the plant. Doc. 113 at 15. In a November 14, 2011 letter, Curley informed Donahoo that,
                                             8
         Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 9 of 26




“[s]ubject to proper maintenance, all of the [e]quipment we are supplying for the [Wadley]

project will have a useful life of 20 years or more.” 5 Docs. 113 at 10, 112-13 at 3.

        On January 12, 2012, Donahoo and Curley met at 1st Quality’s office, which was

then located in Suwanee, Georgia, to review the scope of the project and the equipment

involved. Doc. 104 at 11. Curley sent several contemporaneous emails to equipment

suppliers and vendors referencing the January 12 meeting. Id. During that meeting,

Donahoo decided on a portable ballast processing system and asked Curley to send an

invoice to Wadley’s office in Newnan, Georgia. Id. Before leaving, Donahoo stressed that

he wanted to get the project going right away. Id. Donahoo asked Curley to email the

invoice to him that afternoon so that Donahoo could review it when he returned home to

Newnan, Georgia. Id.

        Later that afternoon, Curley emailed an invoice for the Wadley portable primary

system to Donahoo. Id. That evening, Donahoo emailed Curley a scan of the signed

signature page and stated that he would send Curley the hard copy by mail. Id. at 11-12.

Soon after, 1st Quality received the hard copy of the signed proposal dated January 12,

2012 (the “Initial Contract”) in the mail. Id. at 12.

        Upon receiving the Initial Contract, Curley began notifying numerous equipment

manufacturers of the pending equipment orders and communicating with numerous


5
  It appears Curley wrote this letter at Donahoo’s request, as a loan provider required this information. See
Doc. 112-30. Specifically, in a November 14, 2011 email to Donahoo, the loan provider stated: “Normally
our loan request funds consist primarily of the building/construction, however your request is primarily for
the purchase of the FF&E and site work. Because of the uniqueness of your loan request I will need for the
manufacturers of the equipment to be purchased [to] provide information on the useful life of the
equipment.[] SBA needs confirmation from an outside third party that the equipment being financed will
operate for the term of the loan.” Id.
                                                     9
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 10 of 26




vendors. Id. Curley also notified Donahoo regarding the status of the equipment orders and

the status of the engineer’s plant design. Id. Additionally, Curley scheduled another

meeting at the site with Donahoo and Bielski. Id.

       The total selling price listed in the Initial Contract was $5,579,255, which allocated

$4,140,255 for 27 items of equipment, $1,384,000 for “erection, installation & electrical,”

and $55,000 for “extra electrical.” Id.; Doc. 105-8. Under the Initial Contract, the parties

anticipated that 1st Quality would enter into a contract with Gaston Construction Company

to perform all of the erection, installation, and electrical work. Id.; Doc. 105-1 at 5.

However, notably, 1st Quality never actually entered into a contract with Gaston because

Wadley decided to remove that work from its contract with 1st Quality and to instead work

directly with Gaston for all of the erection, installation, and electrical work on the project.

Id.

       C.      The Modified Contract

       Approximately one month after Wadley signed the Initial Contract, Jimmy Stone,

one of Wadley’s owners, called Curley and asked if Wadley could work directly with

Gaston and have the erection, installation, and electrical work removed from Wadley’s

contract with 1st Quality. 6 Docs. 104 at 12-13, 105-1 at 5. Curley, on behalf of 1st Quality,

agreed. Id.

       On February 22, 2012, Curley received an email from Stone stating, “[F]or reasons

relative to the banking, bonding and insurance aspects of the project it will be best to have


6
 Wadley alleges that it made the decision to contract directly with Gaston to be the general contractor
because 1st Quality was not licensed as a contractor in Alabama.
                                                  10
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 11 of 26




a contract directly between Wadley and Gaston.” Docs. 104 at 13, 105-11. Attached to

Stone’s email was a copy of a contract between Wadley and Gaston that Wadley had

prepared. Id. Consistent with Stone’s email, on February 25, 2012, Curley emailed

Donahoo to confirm that Wadley would work directly with Gaston and that Curley would

send Donahoo “a revised proposal and amend the total number with the Purchase Order #

WCS101 you issued to us on January 12, 2012.” Docs. 104 at 13, 105-1 at 5, 105-12.

Curley’s February 25 email to Donahoo further stated:

       We have decided it is in the best interest of your Company to work directly
       with Gaston Construction on the erection, installation, concrete, surge tunnel
       and electrical portion of the plant and work with 1st Quality Equipment
       Company for all Conveyers, Screens, Vibrating Grizzly Feeder, Jaw,
       portable chassis for Jaw, all structures, belt scales, rail car load out load out
       structure and other fabrication as necessary within the plant.

Docs. 104 at 13, 105-12. That same day, Donahoo responded: “Very good. Thanks.” Id.

       On February 27, 2012, Curley emailed an amended order acknowledgment to

Donahoo that deleted all erection, installation, and electrical work from the Initial Contract

and added a single “engineering” item in the amount of $165,000. Docs. 104 at 13-14, 105-

13. The total selling price was thus reduced by nearly $1.5 million to $4,085,955, of which

$3,920,955 was for the sale of equipment. Id. On March 2, 2012, Donahoo emailed Curley

a scanned copy of the signature page for the February 27 amended order acknowledgement

bearing his signature. Docs. 104 at 14, 105-14.

       On April 27, 2012, Curley sent Donahoo a revised quotation incorporating all the

discussed revisions to the January 12, 2012 Initial Contract, for a total selling price of

$4,518,024.43. Docs. 104 at 14, 105-17. Soon after, Donahoo requested that the “Tertiary

                                              11
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 12 of 26




Section” of the plant’s equipment be deleted from the contract, in the amount of $458,800,

as Wadley had decided to buy that equipment from another source. Doc. 104 at 14. In

accordance with that request, the parties deleted the “Tertiary Section” from the contract

and signed a modified version of the contract dated January 12, 2012 (the date of the Initial

Contract), reducing the total selling price to $4,059,224.43 (the “Modified Contract”). 7 Id.

at 14-15; Docs. 105-18, 118-1. Although dated January 12, 2012, the Modified Contract

was actually prepared and signed by the parties in May 2012 after the “Tertiary Section”

equipment was deleted. Id.

        The Modified Contract, which Curley received and signed in Suwanee, Georgia,

states, “The following is our quotation for this 500 TPH Portable Granite Plant.” Docs.

105-18, 118-1. Below that are 27 line items, 25 of which are individual pieces of equipment

and two of which are services, labeled “Installation/Setup/Calibration of Scales” and

“Engineering.” Id. Each line item is accompanied by an individual “Budgetary Selling

Price.” Id. The 27 line items amount to a total selling price of $4,059,224.43. Id. The 25

line items of equipment add up to $3,887,274.40, which is more than 95% of the contract

price. Doc. 118 at 2-3. In contrast, the two line items of services total $171,950, which is

less than 5% of the contract price. Id.

        The “Engineering” service item, with a Budgetary Selling Price of $165,000, entails

the engineering services provided by Bielski, who furnished engineering services for the



7
  1st Quality maintains that, after the parties signed the Modified Contract, it completely ceased being an
intermediary between Wadley and Gaston. Wadley disputes that fact, arguing that, despite what is contained
in the Modified Contract and the fact that it chose to contract directly with Gaston to be its general
contractor, 1st Quality continued to act as a de facto general contractor for the plant.
                                                    12
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 13 of 26




design and layout of the plant. Doc. 104 at 15. 1st Quality did not furnish any engineering

services. Id. Instead, 1st Quality contracted with Bielski to perform those services, and 1st

Quality’s profit margin under the Modified Contract was on markups on the equipment and

service items. Docs. 104 at 16, 118 at 14-15. The statement in the Modified Contract that

“Price could vary after final engineering of plant related structures” refers to the in-house

engineering that equipment manufacturers such as Masaba Mining Equipment Company

may perform on their structures for the plant. Doc. 104 at 15.

       All the equipment 1st Quality sold to Wadley was manufactured outside of

Alabama, was movable at the time of identification to the contract for sale, and was shipped

to the plant site in Alabama from other states or countries. Id. at 16. In accordance with the

terms of the Modified Contract, Wadley was responsible for all freight charges from the

point of manufacture of the equipment and for all applicable state or local taxes. Id. Also

in accordance with the Modified Contract, Wadley was responsible for paying 1st Quality

within 10-20 days after delivery of each piece of equipment to the site. Id. 1st Quality sent

invoices for the items of equipment and freight charges to Wadley’s office address in

Newnan, Georgia. Id.; Doc. 105-19. Wadley acknowledges that it received all the subject

equipment and invoices from 1st Quality after the equipment was delivered. Doc. 113 at

20-21. However, Wadley ultimately did not pay some of the later invoices because Wadley

was dissatisfied with the production of the plant. Id. at 21.

       After the plant was completed and began operation in late 2012, 1st Quality made

subsequent trips to the plant to address various issues with the plant’s equipment and to



                                              13
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 14 of 26




provide customer support related to the equipment, such as training Wadley’s employees

in the operation of the equipment. 8 Doc. 104 at 16-17.

IV.     DISCUSSION

        A.      Motion on Plaintiff’s Breach of Contract Claims

                1.      Applicable Statute of Limitations

        A federal court sitting in diversity applies the choice of law rules of the state in

which it sits. Manuel v. Convergys Corp., 430 F.3d 1132, 1139 (11th Cir. 2005) (citing

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). Under Alabama’s choice

of law rules, the law of the forum governs procedural matters. Reece v. Intuitive Surgical,

Inc., 63 F. Supp. 3d 1337, 1339 (N.D. Ala. 2014) (citing Middleton v. Caterpillar Indus.,

Inc., 979 So. 2d 53, 57 (Ala. 2007)). Generally, Alabama law treats statutes of limitations

as procedural matters. Randolph v. Tenn. Valley Auth., 792 F. Supp. 1221, 1222 (N.D. Ala.

1992). Thus, Alabama law governs the applicable statute of limitations in this case.

        Alabama has adopted the UCC’s statute of limitations, which states that “[a]n action

for breach of any contract for sale must be commenced within four years after the cause of

action has accrued.” Ala. Code § 7-2-725(1). The UCC applies to contracts for the sale of

goods, but not to contracts for the provision of services. Ala. Code § 7-2-102 (providing

that the UCC applies to “transactions in goods”). In this case, the parties do not dispute that

Wadley filed this lawsuit roughly five years after they entered into the Modified Contract



8
  1st Quality maintains that these subsequent services were incidental to the sale of the equipment and were
provided to Wadley at no charge and at 1st Quality’s own expense. Wadley disputes that fact, arguing that
these services were the predominant purpose of the contract and were provided for in its markups on the
equipment and service items.
                                                    14
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 15 of 26




and the plant became operational. Therefore, if the Modified Contract is for the sale of

goods, the UCC’s four-year statute of limitations will apply, and Wadley’s breach of

contract claims will be time-barred. However, if the contract is instead for the provision of

services, a six-year statute of limitations will apply, and Wadley’s claims will not be time-

barred. Ala. Code § 6-2-34(9). 9

                2.       Determining Whether Contract is for Goods or Services

        “Alabama follows the lex loci contractus rule in determining which state’s law

applies in a contract dispute.” Cherokee Ins. Co., Inc. v. Sanches, 975 So.2d 287, 292 (Ala.

2007). The Supreme Court of Alabama explained that principle in Stovall v. Univ. Constr.

Co., 893 So.2d 1090 (Ala. 2004):

        In a contractual dispute, Alabama law would have us first look to the contract
        to determine whether the parties have specified a particular sovereign’s law
        to govern. Lacking such a contractual specification, we follow the principle
        of lex loci contractus, applying the law of the state where the contract was
        formed. That state’s law then governs unless it is contrary to the forum state’s
        fundamental public policy.

Id. at 1102 (internal citations omitted). In this case, the parties agree that the Modified

Contract was formed in Georgia and that Georgia law governs whether the Modified

Contract is for goods or services. See Doc. 113 at 22, n. 4 (“[Wadley] does not dispute that

Georgia law determines whether the contract is for the sale of ‘goods’ under the UCC.”).

The undersigned, having examined the contract and finding that it does not specify which

state’s law should govern, agrees with the parties that Georgia law governs this issue.

9
  Although the Court finds that Alabama law governs the statute of limitations issue in this case, it notes
that Georgia has also adopted the UCC’s four-year statute of limitations for contracts for the sale of goods,
see Ga. Code § 11-2-725, and also applies a six-year statute of limitations for other contracts, see Ga. Code
§ 9-3-24.
                                                     15
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 16 of 26




       The parties further do not dispute that the Modified Contract is a “hybrid” contract

that involves both goods and services. In the event of a hybrid contract like the one at issue

here, Georgia courts apply the “predominant factor” test to determine whether the UCC

applies. See, e.g., J. Lee Gregory, Inc. v. Scandinavian House, L.P., 209 Ga. App. 285, 287

(1993) (“When the predominant element of a contract is the sale of goods, the contract is

viewed as a sales contract and the UCC applies, even though a substantial amount of service

is to be rendered in installing the goods.”). Under the predominant factor test, the Court

must determine whether the contract’s “‘predominant factor, [its] thrust, [its] purpose,

reasonably stated, is the rendition of service, with goods incidentally involved (e.g.,

contract with artist for painting) or is a transaction of sale, with labor incidentally involved

(e.g., installation of a water heater in a bathroom).’” BMC Indus., Inc. v. Barth Indus., Inc.,

160 F.3d 1322, 1329-30 (11th Cir. 1998) (quoting Bonebrake v. Cox, 499 F.2d 951, 960

(8th Cir. 1974)). When difficulties interpreting the UCC arise, “it ‘shall be liberally

construed and applied to promote its underlying purposes and policies.’” Ole Mexican

Foods, Inc. v. Hanson Staple Co., 285 Ga. 288, 289 (2009) (quoting Ga. Code. § 11-1-

103(a)).

       Although no single factor is generally determinative in classifying a hybrid contract

as one predominantly for goods or services, the Eleventh Circuit has found “several aspects

of a contract particularly significant.” BMC Indus., 160 F.3d at 1330. “First, the language

of the contract itself provides insight into whether the parties believed the goods or services

were the more important element of their agreement.” Id.; see also Bonebrake, 499 F.2d at

958 (stating that language referring to “equipment” is peculiar to goods rather than
                                              16
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 17 of 26




services). Second, courts should “examine the manner in which the transaction was billed;

when the contract price does not include the cost of services, or the charge for goods

exceeds that for services, the contract is more likely to be for goods.” BMC Indus., 160

F.3d at 1330 (citations omitted). Third, courts should consider the mobility of the items

within the contract, as “[m]ovable goods is another hallmark of a contract for goods rather

than services.” Id.

       In BMC Industries, the Eleventh Circuit considered a contract between two parties

for the design, manufacture, and installation of equipment to automate a production line

for eyeglass lenses. Applying the “predominant factor” test to the contract, the Court held

that it was, as a matter of law, “predominantly a transaction in goods.” Id. at 1331. The

Court reached this conclusion by applying the above factors. Specifically, it found that the

contract stated that it was “for the fabrication and installation of automated equipment,”

which was language peculiar to goods rather than services; more than half the contract

price was for that equipment, as opposed to services; and the parties planned for the subject

equipment to be moved to a plant once it was completed, thereby constituting movable

goods. Id. at 1331-32. The Court also noted that the contract’s “payment schedule call[ed]

for the delivery and acceptance of each automated equipment line to be met by a . . .

payment from [the purchaser].” Id. The Court reasoned that, if the contract price were being

paid predominantly for services as the purchaser claimed, “then the parties would have

pegged payments to completion of the engineering and design services, not to the delivery

of equipment.” Id. at 1332.



                                             17
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 18 of 26




        In this case, the Modified Contract between Wadley and 1st Quality includes 27 line

items for a total of $4,059,224.43. Of those 27 line items, 25 are individual pieces of

equipment. Those 25 pieces of equipment add up to $3,887,274.40, more than 95% of the

contract price. In the contract, the parties agree to have each piece of equipment delivered

to Wadley at a particular site, thus indicating the equipment’s mobility, and the stated

payment schedule requires Wadley to make payments either 10 or 20 days after delivery

of each item. In contrast, only two line items are composed of services—“[e]ngineering”

and “installation/setup/calibration” of a particular piece of equipment—for a total of

$171,950, less than 5% of the contract price. Thus, upon consideration of the “particularly

significant” factors set forth by the Eleventh Circuit, the Modified Contract appears to be

quite predominantly a transaction for “goods” as contemplated by the UCC. 10

        Georgia courts have applied virtually identical factors when assessing the

predominant factor of a hybrid contract. See, e.g., Suntrust Bank v. Venable, 299 Ga. 655,

657–58 (2016) (determining the predominant factor of a contract was the sale of goods by

considering the language of the contract, whether it involved a movable good, and how it

was billed). In S. Tank Equip. Co. v. Zartic, Inc., 221 Ga. App. 503 (1996), the court noted:



10
  Notably, Wadley’s Initial Complaint (Doc. 1-1), First Amended Complaint (Doc. 10), Second Amended
Complaint (Doc. 33) and Third Amended Complaint (Doc. 46) all seem to acknowledge the predominance
of the sale of equipment in this case, as they each allege that Wadley contracted with 1st Quality “to design
and provide equipment for” a granite rock plant and a rail ballast load out system. It is not until Wadley’s
Fourth Amended Complaint—its fifth pleading—that Wadley changes its language to allege that it
contracted with 1st Quality “to design and build a granite plant” and “to engineer, design, construct and
deliver a rail ballast loadout system.” Doc. 67 at 15, 17; see also Pearson v. Ford Motor Co., 865 F. Supp.
1504, 1508 (N.D. Fla. 1994) (noting that, when considering a motion for summary judgment, “the court
must consider the entire record in the case, not just those pieces of evidence which have been singled out
for attention by the parties.”) (citing Clinkscales v. Chevron USA, Inc., 831 F.2d 1565, 1570 (11th Cir.
1987)).
                                                     18
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 19 of 26




        Factors to be considered in determining the predominant element of a
        contract include the proportion of the total contract cost allocated to the
        goods and whether the price of the goods are segregated from the price for
        services. A smaller proportion of the total price assignable to services, or a
        failure to state a separate price for services rendered, suggest a contract for
        the sale of goods with services merely incidental.

Id. at 504 (citing Scandinavian House, 209 Ga. App. at 287-288). Applying those factors

to that case, the court held that a contract for the sale and installation of a chemical mixing

tank was predominantly for the sale of goods and subject to the UCC, as more than half the

contract price was allocated to equipment. Moreover, in Scandinavian House, the court

held that a contract for the sale and installation of windows was predominantly for the sale

of goods, stating:

        It can hardly be said that the sale of the windows was “incidental” to the
        transaction. Rather it would appear that the rendition of services was the
        incidental factor. After all, approximately two-thirds of the cost of the
        transaction was allocated to the windows.

209 Ga. App. at 288.

        Considering the emphasis both the Eleventh Circuit and Georgia courts place on a

contract’s language and contents, particularly the relative cost of the transaction, it cannot

reasonably be said that the Modified Contract in this case, which allocates more than 95%

of the selling price to equipment, or goods, and which includes only two line items of

services related to that equipment, is predominantly for services. 11 Even accepting as true


11
  Wadley argues that both Zartic and Scandinavian House are distinguishable from this case, noting several
factual distinctions, including that neither case involved a specified output for the purchased goods.
Recognizing these distinctions, the undersigned notes that none of the cases proffered by either Wadley or
1st Quality are precisely on point, as none specifically relate to a granite rock plant. For instance, the Court
also carefully considered Heart of Tex. Dodge, Inc. v. Star Coach, LLC, 255 Ga. App. 801 (2002), a case
Wadley argues is “much more akin to this case,” which dealt with a contract for the conversion of a Dodge

                                                      19
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 20 of 26




that the parties impliedly accounted for additional services in the Modified Contract—such

as the services 1st Quality provided to Wadley after the plant was in operation—through

markups on the equipment, the case law makes clear that the equipment is nevertheless the

predominant factor. 12 See BMC Indus., 160 F.3d at 1332 (noting that, if the contract price

were predominantly for services rather than goods, then the parties would have pegged

payments to those services rather than the goods).

        Wadley argues that, despite what the contractual language may indicate, the “heart”

of the agreement between the parties was for 1st Quality to design and build a granite plant

in its entirety and the individual pieces of equipment referenced in the contract—that is,

the “goods”—were merely incidental to that purpose. In support of its argument, Wadley

seeks to introduce extrinsic evidence outside the four corners of the contract, which 1st

Quality argues is barred by the parol evidence rule. 13 However, for purposes of this Order,

the Court need not determine the applicability of the parol evidence rule and whether the

evidence proffered by Wadley is appropriate for consideration. Indeed, even considering


Durango. Regardless of any factual distinctions, the Court nevertheless finds that the factors applied in both
Zartic and Scandinavian House—and numerous other Georgia cases—are applicable here.
12
  For instance, Wadley alleges that 1st Quality received nearly $65,000 of the engineering cost of the plant
through markups and approximately $117,000 of the construction cost through a separate agreement with
Gaston. Doc. 112-1 at 13-14. Even accepting this as true, the above noted factors still weigh heavily in
favor of a finding that the Modified Contract was predominantly for goods. Indeed, the parties pegged the
vast majority of payments to equipment rather than explicitly providing for any additional services and the
amount allegedly received by 1st Quality for services is still overwhelmingly outweighed by the amount
received for equipment.
13
  Georgia’s parol evidence rule provides that parol evidence is generally inadmissible “to add to, take from,
or vary a written contract.” Ga. Gode. § 13-2-2(1); see also Schluter v. Perrie, Buker, Stagg & Jones, P.C.,
230 Ga. App. 776, 777 (1998) (“Well-established Georgia law provides that matters outside a contract
cannot be used to vary or explain the unambiguous terms of an agreement.”). Wadley argues that the parol
evidence rule does not apply to a predominant factor analysis, noting the Eleventh Circuit’s statement in
BMC Industries that it considered “the circumstances surrounding the [c]ontract” in its analysis.
                                                     20
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 21 of 26




the extrinsic evidence proffered by Wadley and applying a “totality of the circumstances”

test as Wadley asks the Court to do, the undersigned nevertheless finds that the Modified

Contract is predominantly one for goods.

       In support of its argument that the contract is predominantly for services, Wadley

relies heavily on interactions and conversations that took place between the parties prior to

the execution of the Modified Contract in May 2012. Prior to the Modified Contract, it is

undisputed that, in addition to supplying equipment, 1st Quality agreed to perform a host

of services for Wadley, including erection, installation, and electrical services for the plant.

As an initial matter, it is not clear to the Court whether that arrangement was primarily one

for services rather than goods. See Cty. Asphalt, Inc. v. Lewis Welding & Eng’g Corp., 323

F. Supp. 1300, 1301 (S.D.N.Y. 1970) (applying the UCC to contract for the purchase and

installation of asphalt plants as a “transaction in goods”). Indeed, as noted above, in its four

prior complaints, Wadley alleged that it contracted with 1st Quality “to design and provide

equipment for” a granite rock plant and a rail ballast load out system. See S. Ill. Stone Co.

v. Universal Eng’g Corp., 592 F.2d 446 (8th Cir. 1979) (applying the UCC to contract for

“the design, manufacture and sale of new rock crushing equipment” intended to increase

limestone quarry’s production capacity).

       However, even assuming that the agreement between the parties at that time was

predominantly for services, it is undisputed that Wadley thereafter chose to contract

directly with Gaston, rather than 1st Quality, for nearly all of those services. At Wadley’s

request, the parties entered into a Modified Contract, which deleted nearly all erection,

installation, and electrical services and left only two line items of service comprising less
                                              21
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 22 of 26




than 5% of the total contract selling price. 14 Moreover, at least one of the two items of

service was for the installation and setup of some of the sold equipment, which Georgia

courts have generally found to be “incidental” to the sale of the goods. See Zartic, 221 Ga.

App. at 504; Scandinavian House, 209 Ga. App. at 288; Iler Grp., Inc. v. Discrete Wireless,

Inc., 90 F. Supp. 3d 1329, 1335 (N.D. Ga. 2015) (“Regarding installation services, Georgia

courts have found that installation of the goods sold does not amount to a predominantly

service-based contract.”). Again, even assuming 1st Quality received a markup on the sold

equipment for unstated additional services, to find that the overwhelming 25 line items of

equipment listed in the Modified Contract are merely incidental to the 2 line items of

services related to that equipment would be to ignore the undisputed evidence and

controlling case law. The undisputed evidence makes clear that, in the end, Wadley

contracted with Gaston, not 1st Quality, to build the plant and with 1st Quality to provide

some, but not all, of the equipment for the plant. Indeed, Wadley clearly admits in its

response to the motions for summary judgment that 1st Quality “did not have a contract

with [Wadley] to construct the plant.” Doc. 113 at 14.

        The undersigned does not doubt that, over the course of the parties’ relationship,

Wadley relied on 1st Quality to perform certain services related to the development and

construction of the plant. However, the question before the Court is not whether 1st Quality

actually performed any services for Wadley at any point, but whether the contract between


14
  As 1st Quality notes, Wadley has not cited “a single case from any jurisdiction in which a contract with
such a massive proportional difference between the sale of equipment and services has been found to be a
service contract not governed by the UCC,” Doc. 118 at 27-28. While the Court recognizes that the relative
cost of the transaction is not dispositive of the issue, Georgia courts and the Eleventh Circuit have made
clear that it is particularly persuasive.
                                                   22
        Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 23 of 26




the parties is predominantly one for services rather than goods. The undisputed terms of

the contract 15, the surrounding circumstances, and controlling case law all negate such a

finding. 16 Indeed, when difficulties interpreting the UCC arise, “it ‘shall be liberally

construed and applied to promote its underlying purposes and policies.’” Ole Mexican

Foods, 285 Ga. at 289 (quoting Ga. Code. § 11-1-103(a)). Accordingly, 1st Quality’s

Motion for Summary Judgment on Plaintiff’s Breach of Contract Claims (Doc. 103) is

granted.

        B.       Motion on Counterclaim for Unpaid Invoices

        In its Motion for Summary Judgment on Counterclaim for Unpaid Invoices (Doc.

106) and supporting memorandum (Doc. 107), 1st Quality argues that Wadley owes it

$107,201.92, plus interest and costs, for equipment parts it sold and delivered to Wadley.

Wadley admits that it received the relevant equipment parts from 1st Quality and that it

failed to pay 1st Quality the sum reflected by the unpaid invoices. See Doc. 107-3 at 2;

Doc. 113 at 18 (“[Wadley] received invoices after the equipment was delivered.[]

However, [Wadley] did not pay the invoices because [it] experienced no noticeable




15
  In its sur-reply (Doc. 122), Wadley argues that, because the Magistrate Judge previously assigned to this
case noted that it is unclear what the term “engineering” means in the Modified Contract, the contract is
ambiguous and extrinsic evidence should be considered. However, that argument is moot because, after
development of the record, the parties do not dispute that the “Engineering” service item entails the
engineering services provided by Bielski and, regardless, the Court considered extrinsic evidence in its
analysis. All other terms in the contract are undisputed.
16
  As 1st Quality notes, “[n]either the Eleventh Circuit nor Georgia courts have identified evidence of a
party’s subjective intent, goals[,] or understanding of the project as factors for a court to consider under the
‘predominant purpose’ test.” Doc. 118 at 8. Wadley has not provided the Court with any controlling case
law refuting that statement.
                                                      23
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 24 of 26




improvements in the operations of the plant. . . .”). Wadley further admits that it did not

return the subject equipment to 1st Quality. Doc. 107-3 at 2.

       Wadley simply argues that (1) if 1st Quality’s Motion for Summary Judgment on

Plaintiff’s Breach of Contract claims is denied, it may be entitled to a set-off and (2) if that

motion is granted, summary judgment on 1st Quality’s counterclaim should nevertheless

be denied because “there are questions of law and fact whether the equipment provided

met the implied warranty of fitness for a particular purpose.” Doc. 113 at 35. However,

both of Wadley’s arguments fail for the reasons below.

              1.      Set-Off

       Regarding Wadley’s set-off argument, it acknowledges that it may be entitled to a

set-off only if 1st Quality’s motion for summary judgment on Wadley’s breach of contract

claims is denied. However, for the reasons set forth above, the Court finds that Wadley’s

breach of contract claims are time-barred and that 1st Quality’s motion for summary

judgment should be granted. As such, Wadley is not entitled to a set-off. See Smith v.

Jackson, 241 F. 747, 773 (5th Cir. 1917) (“[I]t is well settled that where one party has a

judgment the other can never set off against that judgment a claim not reduced to

judgment.”); Glovis Ala., LLC v. Richway Trans. Servs. Inc., 2020 WL 3630739, at *11-

12 (S.D. Ala. July 3, 2020) (finding assertion of a set-off before a claim is reduced to

judgment to be premature because “Alabama statutory law . . . limits set-off rights to claims

reduced to judgment.”).




                                              24
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 25 of 26




              2.     Implied Warranty of Fitness

       Regarding Wadley’s implied warranty of fitness argument, Wadley failed to raise

an implied warranty of fitness allegation in any of its previous complaints, including the

operative Fourth Amended Complaint, or its answer to 1st Quality’s counterclaim. Instead,

Wadley raises the argument for the very first time in its response to 1st Quality’s motions

for summary judgment. The Eleventh Circuit has made clear that a party generally may not

assert new allegations in response to a summary judgment motion. See Cacciamani v.

Target Corp., 622 F. App’x 800, 804 (11th Cir. 2015) (affirming district court’s refusal to

consider plaintiff’s new theory raised for the first time in response to motion for summary

judgment and deeming it “too little, too late”); Miccosukee Tribe of Indians of Fla. v.

United States, 716 F.3d 535, 559 (11th Cir. 2013) (“In this circuit, a plaintiff cannot amend

his complaint through argument made in his brief in opposition to the defendant’s motion

for summary judgment.”) (citing Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315

(11th Cir. 2004)).

       Thus, Wadley’s attempt to inject a novel theory into this case, nearly three years

after its commencement and in response to 1st Quality’s motions for summary judgment,

is improper. Accordingly, the Court declines to consider it, and 1st Quality’s Motion for

Summary Judgment on Counterclaim for Unpaid Invoices (Doc. 106) is granted.

V.     CONCLUSION

       For the reasons set forth above, the undersigned finds that 1st Quality is entitled to

summary judgment on Plaintiff’s breach of contract claims and its own counterclaim for

unpaid invoices. Accordingly, it is ORDERED that:
                                             25
       Case 3:17-cv-00852-KFP Document 132 Filed 12/14/20 Page 26 of 26




       1.     1st Quality’s Motion for Summary Judgment on Plaintiff’s Breach of

Contract Claims (Doc. 103) is GRANTED.

       2.     1st Quality’s Motion for Summary Judgment on Counterclaim for Unpaid

Invoices (Doc. 106) is GRANTED.

       3.     By January 4, 2021, 1st Quality must file with the Court documentation

setting forth any interest and costs incurred in connection with the unpaid invoices. Wadley

may file a reply by January 25, 2021.

       DONE this 14th day of December, 2020.



                                   /s/ Kelly Fitzgerald Pate
                                   KELLY FITZGERALD PATE
                                   UNITED STATES MAGISTRATE JUDGE




                                            26
